El Juez Peesidente Se. Hernández,
emitió la opinión del tribunal-.
Se trata de un recurso de apelación interpuesto por el demandante Juan Collazo López contra sentencia que en rebeldía de la demandada María Rivera Hernández dictó la Corté de Distrito de San Juan, Sección 2a., en 6 de junio de 1917, declarando sin lugar la demanda de divorcio con costas a dicho demandante.
Antes de celebrarse la vista del recurso, la parte apelada presentó moción escrita' a esta corte para que fuera deses-timada la apelación por el'fundamento- de no habérsele noti-ficado el escrito de apelación, cuya moción fué discutida en el acto de la vista sin que el apelante hiciera otra impugnación a ella que la creencia de que el'artículo 323 del Código de Enjuiciamiento Civil la eximía del deber de hacer la notifi-cación cuando se trataba de un demandado rebelde.
La moción de desestimación está bien fundada.
El artículo 296 del Código de Enjuiciamiento Civil dice que una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o pro-videncia apelada, un escrito manifestando que se apela de ella, o de determinada parte de la misma, y presentando idéntica manifestación a la parte contraria o a su abogado.
Parte contraria es aquélla que puede ser perjudicada o afectada por.una revocación o modificación de la sentencia apelada, y por tanto, es necesario según nuestro estatuto notificar la apelación a la parte que puede ser perjudicada o afectada por la sentencia que se dicte en apelación/sin. que el hecho de que esa parte sea rebelde exima del cumplimiento del estatuto siendo como es' general y no estableciendo excep-ción alguna. Candelas v. Ramírez, 20 D. P. R, 34; Martínez v. Sucesión Laurido, 21 D. P. R. 31; Galafar v. Sucesión Morales, 22 D. P. R. 491; y Ninlliat v. Suriñach et al., 25 D. P. R. 548.
Haciendo' aplicación al presente caso de la doctrina ex-puesta, tenemos que la apelada es parte necesaria en el *94recurso, pues si se revoca la sentencia apelada según pre-tende el recurrente, la resolución necesariamente afectaría a la demandada-apelada.
Procede desestimar el recurso sin discutirlo en su fondo o méritos.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro y Hutchison.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.